The Court:
The defendant pleaded not guilty and former acquittal. The jury returned a verdict of guilty, but did not find upon the plea of former acquittal. There must be a verdict upon that as upon the plea of not guilty, before there can be a judgment of conviction. (People v. Kinsey, 51 Cal. 279.)
The indictment is not for a misdemeanor, but for a felony, viz., an assault with a deadly weapon with intent to inflict great bodily injury; therefore the one-year bar does not apply to it.
Judgment and order reversed and cause remanded for a new trial.